Citation Nr: 0336133	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney





ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1944.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.


REMAND

When the veteran's case was most recently before the Board in 
August 2003, it was remanded for further development and 
adjudication.

In the August 2003 remand, the Board directed the RO to 
obtain the veteran's clinical records from the VA outpatient 
medical facilities in Lancaster and Lebanon, Pennsylvania, 
for any treatment for psychiatric and gastrointestinal 
disorders during the period from June 2001 to the present.  
While the case was in remand status, additional VA outpatient 
records were associated with the claims folder.  However, the 
RO returned the case to the Board without readjudicating the 
claims based on the evidence received since the issuance of 
the statement of the case in May 2002.  

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).



Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center  in Washington, D.C. for the following 
action:

1.  The RO should undertake any other 
indicated development and readjudicate 
the veteran's claims based on all 
evidence received since its most recent 
decision on these claims.

2.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to 
the veteran and his representative and 
afford them the requisite opportunity 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

By this remand, the Boar intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by VA, but he may furnish additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




